UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1271


TODD M. JACK,

                  Plaintiff - Appellant,

             v.

BILL MCCOLLUM, Attorney General for State of Florida,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:08-cv-00111-gec)


Submitted:    July 20, 2009                 Decided:   July 31, 2009


Before MICHAEL and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Todd M. Jack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Todd    M.   Jack    appeals   the   district    court’s   order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).           We have reviewed the record and find no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.            Jack v. McCollum, No. 5:08-cv-00111-gec

(W.D.   Va.    Feb.    27,   2009).     We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                        2